Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election
Applicant's election with traverse of the compound of formula (I) 
    PNG
    media_image1.png
    64
    495
    media_image1.png
    Greyscale
as represented by
    PNG
    media_image2.png
    148
    890
    media_image2.png
    Greyscale
characterized in that:
(A) For Mesogen-1 as represented by Formula (II):
    PNG
    media_image3.png
    133
    830
    media_image3.png
    Greyscale
 	(Al) R is alkyl; 
(A3) Subscript e is 2; 
(A2) S2 is -C(O)- for the first e; and S2 is -O- for the second e; 
(A4) Q2 is unsubstituted aryl;
(A5) Subscript e’ is 1; 
(A7) Subscript f is 2; 
(A6) S3 is -C(O)- for the first f; and S3 is -O- for the second f; 
(A8) Q3 is unsubstituted aryl; 
(A9) Subscript f’ is 1; 
(A10) S4 is -O-; 
(A11) Subscript g is 1. 

(B) For Mesogen-2 as represented by Formula (III): 
    PNG
    media_image4.png
    93
    634
    media_image4.png
    Greyscale

(B1) P is acrylate;
(B3) d is 7;
(B2) S1 is -(CH2)- for each of the first sex d’s, and —; —O—; —C(O)—; and S1 is -O- for the seventh d;
(B4) Q1 is unsubstituted aryl; 
(B6) e is 2; 
(B5) S2 is -C(O)- for the first e, and S2 is -O- for the second e; 
(B7) Q2 is substituted aryl; 
(B8) e″ is 1
(B10) f is 2; 
(B9) for each f”, S3 is -O- for the first f, and S3 is -C(O)- for the second f; 
(B11) for each f”, Q3 is unsubstituted aryl; 
(B12) f′ is 2; 
(B13) S4 is -O-; 
(B14) g is 1;(C) -L- is represented by the following Formula (IV)  -(A-B)y-E-, 
wherein:
(C1) each A in each y is an aliphatic group;
(C2) each B in each y is -C(O)O-;
(C3) y is 10; and
(C4) E is an aliphatic group.
in the reply filed on 31 August 2022 is acknowledged.  The traversal is on the ground(s) that examining all the species together do not present a serious undue burden.  This is not found persuasive. The compounds of formula (I) comprises three main components designated as (A), (B) and (C) in the Election of Species requirement, each containing multiple substituent options, i.e., subgroups (A1) though (A11), (B1) through (B14), and (C1) through (C4). There are already hundreds of possible combinations without even factoring the numerous possibilities for each of the aforementioned subgroups, and each individual combination requires different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/631,007 (corresponding to U.S. Patent Application Publication No. 2022/0275278). 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a mesogen-containing compound, the corresponding use thereof said mesogen-containing compound in a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in an optical element, wherein said mesogen-containing compound is inclusive of the inventive mesogen-containing compound characterized in that it comprises two mesogen groups linked by a group -L- represented by Formula (IV).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Assuming applicants satisfactorily address the rejection of claims set forth in preceding paragraph 4, then any claims limited to the following elected compound 30 would be allowable: 
    PNG
    media_image2.png
    148
    890
    media_image2.png
    Greyscale


Claims limited to the following compound 7 would be allowable:

    PNG
    media_image5.png
    92
    876
    media_image5.png
    Greyscale

Claims limited to the following compound 41 would be allowable:

    PNG
    media_image6.png
    151
    644
    media_image6.png
    Greyscale


Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0049161, and U.S. Patent Application Publication No. 2019/0292457.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722